         Case 3:20-cv-03698-WHO Document 18-7 Filed 08/31/20 Page 1 of 2




 1   SINGER CASHMAN LLP
       Adam S. Cashman (Bar No. 255063)
 2     acashman@singercashman.com
       Doug Tilley (Bar No. 265997)
 3     dtilley@singercashman.com
     601 Montgomery Street, Suite 1950
 4   San Francisco, California 94111
     Telephone:     (415) 500-6080
 5   Facsimile:     (415) 500-6080
     Attorneys for Eventbrite, Inc.
 6

 7                             UNITED STATES DISTRICT COURT

 8                          NORTHERN DISTRICT OF CALIFORNIA

 9                                 SAN FRANCISCO DIVISION

10
     SHERRI SNOW, ANTHONY PICENO and                   CASE NO. 3:20-CV-03698-WHO
11   LINDA CONNER, as individuals, on behalf of
     themselves, the general public and those          [PROPOSED] ORDER GRANTING
12   similarly situated,                               DEFENDANT EVENTBRITE, INC.’S
                                                       MOTION TO COMPEL ARBITRATION
13     Plaintiffs,                                     AND REQUEST FOR JUDICIAL
                                                       NOTICE IN SUPPORT OF MOTION
14                   v.
                                                       Hearing Date: October 7, 2020
15   EVENTBRITE, INC.,                                 Hearing Time: 2:00 p.m.
                                                       Courtroom 2, 17th Floor
16
        Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-
     [PROPOSED] ORDER GRANTING DEFENDANT EVENTBRITE, INC.’S MOTION TO COMPEL ARBITRATION
                     AND REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION
                                          CASE NO. 3:20-CV-03698-WHO
          Case 3:20-cv-03698-WHO Document 18-7 Filed 08/31/20 Page 2 of 2




 1          The Court, having considered Defendant Eventbrite, Inc.’s (“Eventbrite”) Motion to Compel

 2   Arbitration (Eventbrite’s “Motion”), Eventbrite’s Request for Judicial Notice in Support of its Motion

 3   (Eventbrite’s “RJN”), as well as the parties’ submissions, evidence, and arguments relating thereto,

 4   hereby ORDERS as follows:
            1.      Eventbrite’s RJN is granted in full. In ruling on Eventbrite’s Motion, the Court has
 5
     taken take judicial notice of Exhibits A and C to the Declaration of Courtney Duhring as well as
 6
     Exhibits A, C, F, and H to the Declaration of Antwonne Dacus;
 7
            2.      Eventbrite’s Motion is granted in full. All of Plaintiffs’ claims in this action are
 8
     subject to mandatory individual arbitration pursuant to the Terms of Service (“TOS”) entered into by
 9
     and between Eventbrite and each of the Plaintiffs. As such, this action is hereby dismissed with
10
     prejudice. Should Plaintiffs wish to press their claims, each may do so only in individual arbitration
11
     before the American Arbitration Association, as required by the TOS.
12

13
            IT IS SO ORDERED.
14

15   Dated: ______________                         __________________________________
                                                   HON. WILLIAM H. ORRICK
16                                                 UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -2-
     [PROPOSED] ORDER GRANTING DEFENDANT EVENTBRITE, INC.’S MOTION TO COMPEL ARBITRATION
                     AND REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION
                                             CASE NO. 3:20-CV-03698-WHO
